Title: To James Madison from Elkanah Watson, 8 March 1825
From: Watson, Elkanah
To: Madison, James


        
          
            Sir
            Albany 8th. March 1825
          
          Knowing as I do your devotion to the great cause of agricultural improvements must plead my appology for the liberty I take in addressing myself to you on that beloved theme which engrosses all my thoughts altho’ secluded from rural walks—buried in the smoak of a City. I have long contemplated the institution of a National bord of agriculture as of vital importance to our common Country.
          It was essentialy in this view I suggested and finally succeeded in giting the first board of Agriculture in America established in this State, in a firm belief, If properly conducted it wou’d eventually lead to the institution of a National board. Unfortunately the spirit of party Siezed upon the new born babe—at the very threshold on either side—determin’d to render it subservient to their iligetimate purposes—as may have been expected its offspring has proved a spavin’d deform’d race.
          
          Their is however a plan now before our Ligeslature—calculated to place our agricultural institutions on a permanent useful, & respectable footing.
          Considering the public mind as approaching the plan of a National bord of Agriculture which cou’d not fail to be accelerated by the exhibition of American Manufactures at Washington, In the eairly part of the winter I wrote the four Numbers which I now take the liberty to enclose to you, which I transmitted to John S. Skinner Esq of Baltimore, leaving their publication to his discretion.
          Altho’ favourable to the measure, yet he appeared impress’d with a belief that the period had not yet to promulgate the object; in consequence him to return them to me.
          If I can be instrumental in any manner to contribute a single step in the Evng. of my days to promote an object of such vast National importance, I shall console myself in the closing drama of Life in the pleasing reflection, that I have not liv’d in vain.
          Knowing Sir—how desirable it is for you as well as myself, not to have our minds perplex’d or disturb’d with any new cares I beg to be understood, as Not wishing to draw from You the smallest trouble in this business. I had consign’d the Numbers to oblivion, & yet impress’d as I am that they may be instrumental in paving the way at least to investigation—it led me to the presumption of submiting them to your perusal. Shou’d you be disposed however to favr. me with some slight expression off your opinion on the subject (confidential If you so direct) it may indicate to me their eventual disposition. I am with profound respect Sir Your H S.
          
            Elkanah Watson
          
        
        
          In 1820 I rec’d from the American Consull at Naples in consequence of Circular Letter—a Variety of Selected Garden Seeds—a partition of which I gave the Shakers in this Vicinity—with an injunction to return me a partition of Such Seeds, as they might find new—& useful—& adapted to Our climate—faithful to their trust, they call’d lately & delivered me some Cabbage Seed of an intire new species in this Country—partaking of the properties of the Savoy—but forming in large heads—the leaves remarkably delicate—& thin—lying closely compact. I take the liberty of inclosing to you about one fourth the qty. I have rec’d—supposing you wou’d chearfully distribute a portion to Some of your friends so as to promulgate a New & Value Article for the table.
        
      